Case: 14-3020      Document: 16      Page: 1     Filed: 01/17/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                  JOSEPH A. O'DONNELL,
                        Petitioner,

                                v.

      MERIT SYSTEMS PROTECTION BOARD,
                   Respondent.
              ______________________

                          2014-3020
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. CH1221120436-W-1.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
           The Department of Agriculture moves to reform the
 official caption to name the Merit Systems Protection Board
 (“Board”) as the proper respondent.
     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board's decision con-
 cerns the procedure or jurisdiction of the Board. The
 employing agency is designated as the respondent when the
 Board reaches the merits of the underlying case. Here, the
Case: 14-3020         Document: 16    Page: 2     Filed: 01/17/2014



 2                                   O'DONNELL   v. MSPB



 Board dismissed O’Donnell’s appeal for lack of jurisdiction.
 Thus, the Board is the proper respondent in this petition for
 review.
       Accordingly,
       IT IS ORDERED THAT:
     The motion to reform the caption is granted. The
 revised official caption is reflected above. The Board shall
 calculate its brief due date from the date of filing of this
 order.
                                        FOR THE COURT

                                         /s/ Daniel E. O’Toole
                                         Daniel E. O’Toole
                                         Clerk of Court


 s21